Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Vidnovic et al. (US 20200379741 A1) discloses an electronic device is able to present subscription management user interfaces from which the user is able to make changes to a subscription associated with a user account. The subscription management user interface includes a plurality of options for managing the subscription associated with the application the user deleted, such as an option 632b to change the time period of the subscription and an option 634a to cancel the subscription. The subscription management user interface further includes an indication 630a of the details of the current subscription, an indication 638a of the last date to access the subscription after the subscription is canceled, and an option 636 to 
Mulholland et al. (US 20140250465 A1) discloses providing multiple versions of content to which a user can subscribe and an option within one version that allows a user of that version to upgrade or otherwise switch the subscription to another version of the content. For example, a "GO PREMIUM" command can allow a user to quickly and easily upgrade from within a basic version to a premium version. The premium version may have fewer or no advertisements and/or have additional or improved content. The option itself may identify the benefits. For example, in the case of a premium version that provides additional statistics not provided by a basic version, a button option within the basic version may have text identifying this benefit. The first subscription for the first channel may be automatically cancelled when the second subscription is activated. The user may be given the option to cancel the first channel at the time of the upgrade. As another alternative, the first channel subscription may remain active giving the recipient the opportunity to remove whichever the recipient chooses at his or her own discretion at a later time.
Blumofe (US 20010025260 A1) discloses having a range of membership levels each having an associated number of subscriptions to individual periodicals. Thus, a viewer may sign up for a first subscription level involving one periodical, a second subscription level involving two periodicals, etc. The subscriber may then change subscriptions to that periodical (or to two periodicals in the case of the second subscription level), as desired. The subscriber is then given the opportunity at step 176 to select various payment options, i.e., check, credit card, debit card, etc. and then to select specific periodicals at step 178, depending upon the elected 
However, the closest prior art of record, does not disclose “when receiving the request-for-withdrawal information from the terminal device, determines, based on a form of use by the user of the service, a second fee plan different from a first fee plan which is a fee plan of the service selected by the user when receiving the request-for-withdrawal information, and transmits second fee plan information indicating the determined second fee plan to the terminal device, and wherein the terminal device presents to the user the second fee plan indicated by the second fee plan information received from the information processing apparatus." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-11 are allowable as they depend from an allowable base independent claim 1.
Independent claims 12 and 13 are citing the same or similar subject matter and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”